            Case 1:18-cv-10225-MLW Document 204 Filed 01/10/19 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

                                    )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,          )
                                    )
                                    )
            Plaintiffs-Petitioners, )
                                    )               No. 1:18-cv-10225-MLW
      v.                            )
                                    )
KIRSTJEN M. NIELSEN, et al.,        )
                                    )
            Defendants-Respondents. )
                                    )
                                    )
                                    )


                                     MOTION FOR A STAY
                            IN LIGHT OF LAPSE OF APPROPRIATIONS

       The United States of America hereby moves for a stay of the parties’: (1) Joint Report due on

January 18, 2019, and; (2) briefing on the issues identified by this Court including the merits of

Petitioners claims’ concerning the Administrative Procedure Act, 5 U.S.C. §§553, 706(2)(A), and the

Equal Protection Clause of the Fifth Amendment – and the relevance of those claims for certification of

the proposed class, which is due on January 25, 2019. ECF Nos. 193, 201.

       1.        At the end of the day on December 21, 2018, the appropriations act that had been funding

the Department of Justice expired and appropriations to the Department lapsed. The Department does

not know when funding will be restored by Congress. Currently, the parties must submit a Joint Report

on January 18, 2019, and a brief addressing the issues identified by this Court on January 25, 2019. ECF

Nos. 193, 201.

       2.        Absent an appropriation, Department of Justice attorneys are prohibited from working,

even on a voluntary basis, except in very limited circumstances, including “emergencies involving the

safety of human life or the protection of property.” 31 U.S.C. § 1342.
            Case 1:18-cv-10225-MLW Document 204 Filed 01/10/19 Page 2 of 3



       3.      Undersigned counsel for the Department of Justice therefore requests a stay of the Joint

Report due on January 18, 2019, and the brief addressing Petitioner’s APA and Equal Protection claims

due on January 25, 2019, until Congress has restored appropriations to the Department.

       4.      If this motion for a stay is granted, undersigned counsel will notify the Court as soon as

Congress has appropriated funds for the Department. The Government requests that, at that point, all

current deadlines for the parties be extended commensurate with the duration of the lapse in

appropriations.

       5.      Counsel for the Petitioners have indicated that they oppose the relief sought in this

motion.

       Therefore, although we greatly regret any disruption caused to the Court and the other litigants,

the Government hereby moves for a stay of these deadlines until Department of Justice attorneys are

permitted to resume their usual civil litigation functions.

DATED: January 10, 2019                        Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               WILLIAM C. PEACHEY
                                               Director
                                               Office of Immigration Litigation

                                               ELIANIS N. PEREZ
                                               Assistant Director

                                               /s/ Mary L. Larakers.
                                               MARY L. LARAKERS
                                               Trial Attorney
                                               U.S. Department of Justice, Civil Division
                                               Office of Immigration Litigation
                                               District Court Section
                                               P.O. Box 868, Ben Franklin Station
                                               Washington, DC 20044
                                               (202) 353-4419
                                               (202) 305-7000 (facsimile)
                                               mary.l.larakers@usdoj.gov

                                               ATTORNEYS FOR RESPONDENTS

                                                      2
            Case 1:18-cv-10225-MLW Document 204 Filed 01/10/19 Page 3 of 3




                                LOCAL RULE 7.1 CERTIFICATION

       Pursuant to Local Rule 7.1, counsel for Respondents conferred with counsel for Petitioners, who
oppose the relief sought in this motion.


                                                     /s/ Mary L. Larakers
                                                     Mary L. Larakers
                                                     Trial Attorney


                                    CERTIFICATE OF SERVICE

        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the ECF
system will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants.

                                                     /s/ Mary L. Larakers
                                                     Mary L. Larakers
Dated: January 10, 2019                              Trial Attorney
